DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        LORELEI EASLEY, AS GUARDIAN OF THE ESTATE OF
                   DONALD SHACKELFORD,
                           Appellant,

                                    v.

 WILLIAM WHIGHAM, GOODFELLA'S PIZZA, PASTA & SUBS NO. III,
             and PACIFIC INDEMNITY COMPANY,
                         Appellees.

                              No. 4D18-3611

                          [February 20, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet C. Croom, Judge; L.T. Case No. 562014CA001871.

  Sorraya M. Solages-Jones of Lytal, Reiter, Smith, Ivey & Fronrath,
West Palm Beach, and Timothy C. Felice of Felice & Ehrlich, West Palm
Beach, for appellant.

  Rickey L. Farrell of Rickey L. Farrell, Attorney at Law, P.A., Port St.
Lucie, for appellee Goodfella’s Pizza, Pasta & Subs No. III.

PER CURIAM.

   Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.